Citation Nr: 9914085	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-29 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral 
neurosensory hearing loss.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from September 1966 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision that denied 
service connection for bilateral neurosensory hearing loss.  

Previously, the veteran had appealed a March 1995 rating 
decision that granted service connection for PTSD and 
assigned a 10 percent disability evaluation, effective from 
December 1994.  The Board remanded that matter in May 1997.  
In an August 1998 rating decision, the RO granted a 30 
percent disability evaluation for PTSD, effective from 
December 1994.  The veteran indicated in September 1998, in 
response to an RO query, that he was satisfied with that 
action.  Consequently, his appeal as to that issue was 
withdrawn.  In January 1999, however, the veteran filed a 
notice of disagreement (NOD) with the August 1998 rating 
decision that had granted the 30 percent disability 
evaluation.  The RO has not yet issued a statement of the 
case (SOC) following the January 1999 NOD.  Nonetheless, the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held in Manlincon v. West, 12 Vet. App. 238 (1999), 
that, when an NOD is filed, the Board should remand, rather 
than refer, the issue to the RO for the issuance of a SOC.  
Consequently, the Board will remand the issue of entitlement 
to an increased rating for PTSD to the RO for the issuance of 
a SOC.


REMAND

On a Department of Veterans Affairs (VA) Form 9 filed in July 
1997 the veteran indicated his desire to appear personally at 
a hearing before a member of the Board of Veterans' Appeals 
(Board) at the local office of the VA.  He repeated that 
request on a VA Form 9 he filed in October 1997.

In April and May 1998, the veteran notified the regional 
office (RO) that he had elected to attend a video 
teleconference hearing with a member of the Board.  The RO 
notified him that such a hearing was scheduled in June 1998.  
However, in early June, the RO informed the veteran that the 
video teleconference was canceled.  In a statement dated in 
February 1999, the veteran's representative asserted that the 
veteran's contentions would be "further advanced at his 
requested BVA Travel Board Hearing."  In April 1999, a 
representative of the Board contacted the RO to verify that 
the veteran still desired to have a hearing before a member 
of the Board at the RO.  On the same day, the Board received 
a telefacsimile transmission of a memorandum in which a 
hearing officer advised that the veteran desired to have such 
a hearing.

In addition, in April 1999, the Board received three separate 
statements from the veteran, his wife, and a co-worker, 
concerning his PTSD.  These were received within 90 days of 
the March 2, 1999, letter that had informed the veteran of 
the certification of the appeal and transfer of the records 
to the Board.  See 38 C.F.R. § 20.1304(a) (1998).  The 
veteran has not waived RO consideration of this evidence.  
Consequently, it is referred to the RO for review and 
preparation of a SOC.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should review the evidence 
submitted directly to the Board in April 
1999 and prepare a SOC concerning the 
issue of entitlement to an increased 
rating for PTSD.

2.  The RO should schedule the appellant 
for a hearing before a member of the 
Board at the RO.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









